

115 HR 430 IH: State Sponsors of Terrorism Review Enhancement Act
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 430IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Yoho (for himself, Mr. Abraham, Mr. Hill, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo modify authorities that provide for rescission of determinations of countries as state sponsors
			 of terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the State Sponsors of Terrorism Review Enhancement Act. 2.Modifications of authorities that provide for rescission of determinations of countries as state sponsors of terrorism (a)Foreign Assistance Act of 1961Section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371) is amended—
 (1)in subsection (c)(2)— (A)in the matter preceding subparagraph (A), by striking 45 days and inserting 90 days; and
 (B)in subparagraph (A), by striking 6-month period and inserting 24-month period; (2)by redesignating subsection (d) as subsection (e);
 (3)by inserting after subsection (c) the following:  (d)Disapproval of rescissionNo rescission under subsection (c)(2) of a determination under subsection (a) with respect to the government of a country may be made if the Congress, within 90 days after receipt of a report under subsection (c)(2), enacts a joint resolution described in subsection (f)(2) of section 40 of the Arms Export Control Act with respect to a rescission under subsection (f)(1) of such section of a determination under subsection (d) of such section with respect to the government of such country.;
 (4)in subsection (e) (as redesignated), in the matter preceding paragraph (1), by striking may be and inserting may, on a case-by-case basis, be; and (5)by adding at the end the following new subsection:
					
 (f)Notification and briefingNot later than— (1)ten days after initiating a review of the activities of the government of the country concerned within the 24-month period referred to in subsection (c)(2)(A), the President, acting through the Secretary of State, shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of such initiation; and
 (2)20 days after the notification described in paragraph (1), the President, acting through the Secretary of State, shall brief such committees on the status of such review..
 (b)Arms Export Control ActSection 40 of the Arms Export Control Act (22 U.S.C. 2780) is amended— (1)in subsection (f)—
 (A)in paragraph (1)(B)— (i)in the matter preceding clause (i), by striking 45 days and inserting 90 days; and
 (ii)in clause (i), by striking 6-month period and inserting 24-month period; and (B)in paragraph (2)—
 (i)in subparagraph (A), by striking 45 days and inserting 90 days; and (ii)in subparagraph (B), by striking 45-day period and inserting 90-day period;
 (2)in subsection (g), in the matter preceding paragraph (1), by striking may waive and inserting may, on a case-by-case basis, waive; (3)by redesignating subsection (l) as subsection (m); and
 (4)by inserting after subsection (k) the following new subsection:  (l)Notification and briefingNot later than—
 (1)ten days after initiating a review of the activities of the government of the country concerned within the 24-month period referred to in subsection (f)(1)(B)(i), the President, acting through the Secretary of State, shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of such initiation; and
 (2)20 days after the notification described in paragraph (1), the President, acting through the Secretary of State, shall brief such committees on the status of such review..
				(c)Export Administration Act of 1979
 (1)In generalSection 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)), as continued in effect under the International Emergency Economic Powers Act, is amended—
 (A)in paragraph (4)(B)— (i)in the matter preceding clause (i), by striking 45 days and inserting 90 days; and
 (ii)in clause (i), by striking 6-month period and inserting 24-month period; (B)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and
 (C)by inserting after paragraph (4) the following new paragraphs:  (5)Disapproval of rescissionNo rescission under paragraph (4)(B) of a determination under paragraph (1)(A) with respect to the government of a country may be made if the Congress, within 90 days after receipt of a report under paragraph (4)(B), enacts a joint resolution described in subsection (f)(2) of section 40 of the Arms Export Control Act with respect to a rescission under subsection (f)(1) of such section of a determination under subsection (d) of such section with respect to the government of such country.
 (6)Notification and briefingNot later than— (A)ten days after initiating a review of the activities of the government of the country concerned within the 24-month period referred to in paragraph (4)(B)(i), the President, acting through the Secretary and the Secretary of State, shall notify the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate of such initiation; and
 (B)20 days after the notification described in paragraph (1), the President, acting through the Secretary and the Secretary of State, shall brief such committees on the status of such review..
 (2)RegulationsThe President shall amend the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, to the extent necessary and appropriate to carry out the amendment made by paragraph (1).
				